Title: March [1762]
From: Washington, George
To: 




2. There having fallen a Snow of abt. 2 Inches depth the Night before—I sowed thereupon, at the Meadow at Fosters, where the grass was entirely destroyd by the Winter’s Frosts, Six pecks of Ray grass Seed & three quarts of Timothy Seed mixed well in Ashes.
Also Sowed, from the North Side of the Inclosure by the Quarter, to the Quarter with Ray grass, hop Clover, & Lucerne Mixed—viz. for the whole Inclosure 8 Pecks of Ray seed, 3 ditto of the Clovr., & 1 ditto of the Lucerne—but the Snow dissolving & the Wind coming out very fresh at No. West I was obligd to desist

and a prodigious severe frost happeng. that Night ’tis to be fear’d the Seed all perished.

  
   
   In March GW’s half brother Augustine Washington died; GW records an expenditure of £2 13s. 3d. for a trip to Westmoreland County to attend the funeral. He undoubtedly gave some advice and help to Augustine’s family, but he refused to act as executor, probably because of the distance involved and the press of his own affairs (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 146; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:73n; GW to John West, 13 Jan. 1775, DLC:GW). After his trip to Augustine’s home, GW traveled to Williamsburg to attend a meeting of the House of Burgesses which began on 30 Mar. At this meeting Governor Fauquier announced that, according to instruction from the assembly in Jan. 1762, the Virginia Regiment had been disbanded. Now, however, there was a possibility of trouble with the Spanish in Florida, and the assembly voted to raise 1,000 troops to form a new regiment (see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:74–75).



 


18th. Agreed to give Turner Crump one Sixth part of what he can make by my Carpenters this Year, which is to commense the 22d. day of Octr. being the time when he began Captn. Poseys Work, and to give him the Seventh of what he can make by them the Year after.
 


20. Finished Plowing for Oats—abt. 20 Acs.
 


22. Began Plowg. and Ditchg. the Meadow at George Ashfords. Also began Sowing & Harrowing in of Oats.
Also, grafted Six trees in the Garden. See Memorandum of this on ’tother side the Book.
 


24. Burnt Tobo. Beds.
Grafted 5 others of the same Cherry’s on Scions standing in a Cluster in the Mint bed.
Also, 3 Bullock hearts (from Colo. Mason) one under the Wall to the right of the gate—2 others under the Wall also, between the 5 Cornation Cherrys & opposite to the Plumb trees.
Also—4 more of the fine early Cherrys from Colo. Masons, between the abo⟨ve⟩ and the Cherrys which were graf⟨ted⟩ last year from that tree by the Gra⟨pe⟩ Vine. These were all upon growg. Sc⟨ions⟩.
Grafted likewise in the Peach Orch⟨ard⟩ 4 More Apricots & in the Apple Orchard 6 more. Note. These Apricots came from the Plantation where Mr. Clifton used to live.


   
   Beginning with the word “Grafted,” the remainder of the 24 Mar. entry has been transferred from a dated memorandum on the back cover of the diary.



   
   4 more apricots: Prunus armeniaca, apricot. GW does not mention this fruit again in the diaries until 9 Feb. 1785, but other papers show that it was common in his orchards.



 



25. Sowed them [tobacco beds] in the following Manner viz. in the first bed next towards the dividing fence Frederick Tobo. Seed—in 2d. Bed Thick joint in 3d. Sweetscented—4th. Johnson’s 5th. br[oa]d long Green.
 


27th. Finished Sowing & harrowing in my Oats. Viz. 44 Bushels.
Also, finished Sowing the grass Seed by Quar[te]r.
 


29. Engagd my Ferriage at Fredksburg. by the Year of Mr. Jas. Hunter.


   
   James Hunter, Jr. (1746–1788), inherited this Rappahannock River ferry from his father, William, who died in 1754. Since James Jr. was still a minor in 1762, GW must have dealt with his older cousin and guardian, James Hunter, Sr. (d. 1785), a major merchant, planter, and iron manufacturer then of King George County.



 


30. Sowed in the Meadow at Ashfords, eight Quarts of Timothy Seed four Do. of Lucerne, and three pecks of Hop Trefoil.
